REINING, Judge,
(dissenting):
I dissent. In the convening order in this case the officer who served as the accused’s defense counsel is named as “DEFENSE COUNSEL” yet throughout the record he is referred to as the “INDIVIDUAL MILITARY COUNSEL”. At no point during the trial did the military judge inquire into defense counsel’s actual status. Further in advising the accused of his rights to counsel under Article 38(b), UCMJ, the military judge only advised the accused of his right to have a civilian counsel in addition to a military counsel. The military judge did not fully advise the accused of all of his rights to counsel as required by United States v. Donohew, 18 U.S.C.M.A. 149, 152, 39 C.M.R. 149, 152 (1969). The Court of Military Appeals held that “the record should contain the accused’s personal response to direct questions incorporating each of the elements of Article 38(b), as well as his understanding of his entitlement thereunder.” If the officer who served as the accused’s defense counsel was in fact the accused’s individual military counsel, the failure of the military judge to question the accused on his right to individual military counsel would in my opinion have been harmless error.
However, the record of trial in this case does not provide any information that indicates that the accused requested that this officer serve as his individual military counsel. Nor does the record indicate that the accused understood the meaning of the term individual military counsel. The Appellate Government and Defense Counsels filed a stipulation on January 24, 1985, in response to a request of this Court for further information, that states that if questioned under oath, defense counsel would state that “Fireman Kurz requested that [he] act as his individual military counsel.” I am not convinced that this stipulation is sufficient to meet the burden imposed by the Court of Military Appeals in Donohew, supra. I believe that this case should be returned to the Judge Advocate General of the Coast Guard for a hearing, under United States v. Dubay, 17 U.S.C. M.A. 147, 37 C.M.R. 411 (1967), to determine (1) whether the accused did in fact request that this officer serve as his individual military counsel, as opposed to merely acquiescing to the appointment of the officer as his counsel and (2) whether the accused did in fact understand his rights to military counsel under Article 38(b)(3), (5), and (6), UCMJ.
*860Although I would not reverse the case on this basis, I share Judge Holland’s concern over the failure of the defense counsel to object to the admission of the service record entry characterizing the accused as a drug abuser. While other service record entries adverse to the accused were admitted without objection, they seem to relate to the defense’s case on extenuation and mitigation, this entry does not. However, I am not prepared to say that it was “plain error” for the military judge to admit the entry, absent an objection from counsel.
I am also concerned that in addition to not objecting to this service record entry, the defense counsel failed to submit a petition of clemency in this case. The Appellate Defense Counsel has alleged in his brief that the accused’s spouse committed suicide shortly after his release from confinement. In view of the fact that the defense’s case at trial was largely based on the ground that the accused was absent without leave because of his concern for the welfare of his wife, he should have tried to bring this matter to the attention of the convening or supervisory authority either in the form of a clemency petition or in a reply to the District Legal Officer’s review and advice under Article 65(b), 10 U.S.C. § 865(b), UCMJ, (if the defense counsel was aware of these facts).